DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the amendment, filed 4/19/22, with respect to the rejection(s) of claim(s) 1-6 under 35 U.S.C. 012 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Masuda et al, US 2017/0287960.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masuda et al, US 2017/0287960.
In regard to claim 1, Masuda et al, US 2017/0287960, discloses an imaging element, comprising: 
a pixel (see figure 4, element 52) including (see para 38): 
a color filter (see figure 4, element 54) through which light having a predetermined wavelength of light is transmitted (see para 41) and a photoelectric conversion section generating charges responding to the light transmitted through the color filter (see para 38 and 42); and
an incident light attenuating section (see figure 4, element 55) arranged at an overlapping end portion of the pixel, wherein the incident light attenuating section attenuates the light entering the photoelectric conversion section without being transmitted through the color filter arranged in the pixel (see para 39-43).
In regard to claim 2, Masuda et al, US 2017/0287960, discloses the imaging element according to claim 1, wherein a plurality of the pixels (see figure 4, elements 51 and 52) is arranged, and the incident light attenuating section is arranged at overlapping end portions of each of the plurality of the pixels (see figure 4: the light blocking layer 55 overlaps the two pixels in the center).
In regard to claim 4, Masuda et al, US 2017/0287960, discloses the imaging element according to claim 1, wherein the incident light attenuating section is provided within a planarization film (see figure 4, elements 55b and c) arranged in a region of sides of the adjacent two pixels (see para 40).
In regard to claim 7, Masuda et al, US 2017/0287960, discloses the imaging element according to claim 2, wherein a plurality of on-chip lenses is provided, and end portions of the on-chip lenses are connected to each other (see figure 4).
In regard to claim 9, Masuda et al, US 2017/0287960, discloses the imaging element according to claim 1, further comprising an adjacent color filter arranged at an overlapping end portion of the pixel (see figure 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 10-12, 14, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda et al, US 2017/0287960, in view of Otsuka et al, US 2012/0147208.
In regard to claim 6, Masuda et al, US 2017/0287960, discloses an imaging apparatus, comprising: 
a pixel (see figure 4, element 52) including (see para 38): 
a color filter (see figure 4, element 54) through which light having a predetermined wavelength of light is transmitted (see para 41) and a photoelectric conversion section generating charges responding to the light transmitted through the color filter (see para 38 and 42); and
an incident light attenuating section (see figure 4, element 55) arranged at an overlapping end portion of the pixel, wherein the incident light attenuating section attenuates the light entering the photoelectric conversion section without being transmitted through the color filter arranged in the pixel (see para 39-43)
The Masuda reference does not specifically disclose a processing section processing a pixel signal as a signal responding to the generated charges.
Otsuka et al, US 2012/0147208, discloses an imaging device with a light attenuating section and a processing section (see figure 27, element 116) processing a pixel signal as a signal responding to the generated charges (see para 218-219).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify Masuda et al, US 2017/0287960, in view of Otsuka et al, US 2012/0147208, to have a processing section processing a pixel signal as a signal responding to the generated charges, in order to produce higher quality images for storage or display.
In regard to claim 10, Masuda et al, US 2017/0287960, in view of Otsuka et al, US 2012/0147208, discloses the imaging element according to claim 9.  The Masuda reference discloses wherein the adjacent color filter is provided beneath the incident light attenuating section (see figure 4: the top of the attenuating section is above the bottom of the color filter).
In regard to claim 11, Masuda et al, US 2017/0287960, in view of Otsuka et al, US 2012/0147208, discloses the imaging element according to claim 7.  The Masuda reference discloses wherein the incident light attenuating section overlaps with each of the color filters of the plurality of pixels (see figure 4).
In regard to claim 12, Masuda et al, US 2017/0287960, in view of Otsuka et al, US 2012/0147208, discloses the imaging element according to claim 6.  The Masuda reference discloses wherein a plurality of the pixels (see figure 4, elements 51 and 52) is arranged, and the incident light attenuating section is arranged at overlapping end portions of each of the plurality of the pixels (see figure 4: the light blocking layer 55 overlaps the two pixels in the center).
In regard to claim 14, Masuda et al, US 2017/0287960, in view of Otsuka et al, US 2012/0147208, discloses the imaging element according to claim 6.  The Masuda reference discloses wherein the incident light attenuating section is provided within a planarization film (see figure 4, elements 55b and c; para 40).
In regard to claim 16, Masuda et al, US 2017/0287960, in view of Otsuka et al, US 2012/0147208, discloses the imaging element according to claim 12.  The Masuda reference discloses wherein a plurality of on- chip lenses is provided, and end portions of the on-chip lenses are connected to each other (see figure 4).
In regard to claim 18, Masuda et al, US 2017/0287960, in view of Otsuka et al, US 2012/0147208, discloses the imaging element according to claim 6.  The Masuda reference discloses further comprising an adjacent color filter arranged at an overlapping end portion of the pixel (see figure 4).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda et al, US 2017/0287960, in view of Yamaguchi et al., US 20070058055.
In regard to claim 5, Masuda et al, US 2017/0287960, discloses the imaging element according to claim 1, wherein the pixel further includes an on-chip lens (see figure 4, element 53) condensing the light from the subject and causing the condensed light to enter the color filter (see para 38).  The Masuda reference does not specifically disclose wherein the incident light attenuating section is arranged between the on-chip lens and the color filter.
Yamaguchi et al., US 20070058055, discloses an image sensor wherein the incident light attenuating section (1905) is arranged between the on-chip lens (1907) and the color filter (1906) (see figure 27 and para 231).
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify Masuda et al, US 2017/0287960, in view of Yamaguchi et al., US 20070058055, to have wherein the incident light attenuating section is arranged between the on-chip lens and the color filter, in order to prevent crosstalk and color mixing for the sensor to receive the desired light.
Claim(s) 15, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda et al, US 2017/0287960, in view of Otsuka et al, US 2012/0147208, as applied to claim 6 above, and further in view of Yamaguchi et al., US 20070058055.
In regard to claim 15, Masuda et al, US 2017/0287960, in view of Otsuka et al, US 2012/0147208, discloses the imaging apparatus according to claim 6, wherein the pixel further includes an on-chip lens (see figure 4, element 53) condensing the light from the subject and causing the condensed light to enter the color filter (see para 38).  The Masuda and Otsuka references do not specifically disclose wherein the incident light attenuating section is arranged between the on-chip lens and the color filter.
Yamaguchi et al., US 20070058055, discloses an image sensor wherein the incident light attenuating section (1905) is arranged between the on-chip lens (1907) and the color filter (1906) (see figure 27 and para 231).
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify Masuda et al, US 2017/0287960, and further in view of Otsuka et al, US 2012/0147208, in view of Yamaguchi et al., US 20070058055, to have wherein the incident light attenuating section is arranged between the on-chip lens and the color filter, in order to prevent crosstalk and color mixing for the sensor to receive the desired light.
In regard to claim 19, Masuda et al, US 2017/0287960, and further in view of Otsuka et al, US 2012/0147208, in view of Yamaguchi et al., US 20070058055, discloses the imaging element according to claim 18.  The Masuda reference discloses wherein the adjacent color filter is provided beneath the incident light attenuating section (see figure 4: the top of the attenuating section is above the bottom of the color filter).
In regard to claim 20, Masuda et al, US 2017/0287960, and further in view of Otsuka et al, US 2012/0147208, in view of Yamaguchi et al., US 20070058055, discloses the imaging element according to claim 16.  The Masuda reference discloses wherein the incident light attenuating section overlaps with each of the color filters of the plurality of pixels (see figure 4).

Allowable Subject Matter
Claims 3, 8, 13, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369. The examiner can normally be reached Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs